                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,

                   Plaintiff,                Case No.: 17-cr-20706-01

v.                                           HON. TERRENCE G. BERG
                                             United States District Judge

D-1 PEDRO MCLINA RAMIREZ,
     a/k/a/ Jeovani Gastelum
     a/k/a “Chapo”
                  Defendant.



           GOVERNMENT'S MOTION TO CORRECT DOCKET AND
                  PREVIOUSLY FILED PLEADINGS



      1.     In 2016, law enforcement in the Eastern District of Michigan began

investigating the defendant, whose name law enforcement believed at the time, was

“Pedro McLina Ramirez”. During the investigation, law enforcement learned that

the defendant also went by the names “Jeovani Gastelum” and “Chapo”.

       2.    On October 24, a grand jury indicted the defendant for violations of

21 U.S.C. §§ 841(a)(1) and 846. The indictment identified the defendant as

PEDRO MCLINA RAMIREZ and identified that the defendant was also known as

“Jeovani Gastelum” and “Chapo”. (R.1: Indictment, 1-5).
       3.    At his guilty plea hearing on August 9, 2019, the defendant stated

under oath that his true name is “Jeovani Gastelum Valensuela”, and that he has

never used the name Pedro McLina Ramirez.

       4.    Law enforcement has reviewed multiple records including California

investigation reports pertaining to the defendant and wiretap material obtained by

California law enforcement. After reviewing this material, agents in charge of the

investigation in this district believe that the defendant’s true government name is

“Jeovani Gastelum Valensuela”.

       5.    Agents believe that the name “Pedro McLina Ramirez” was initially

attributed to the defendant as a result of a prior investigation in California.

       6.    As required by Eastern District of Michigan Local Rule 7.1(a), the

government has contacted defense counsel, explained the nature and basis for this

motion, and requested concurrence. Defense counsel concurs with the

government’s motion.

      WHEREFORE, the government respectfully requests that the Court issue an

order correcting the docket and any previously filed documents to reflect the

defendant’s name as “Jeovani Gastelum Valensuela”.




                                           2
                               Respectfully submitted,

                               MATTHEW SCHNEIDER
                               United States Attorney


                               /s/ Mark Bilkovic
                               MARK BILKOVIC (P48855)
                               Assistant United States Attorneys
                               211 W. Fort Street, Suite 2001
                               Detroit, MI 48226
                               (313) 226-9623
                               mark.bilkovic@usdoj.gov
                               P48855


Dated: February 11, 2020




                           3
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


THE UNITED STATES OF AMERICA,

                   Plaintiff,                Case No.: 17-cr-20706-01

v.                                           HON. TERRENCE G. BERG
                                             United States District Judge

D-1 PEDRO MCLINA RAMIREZ,
     a/k/a/ Jeovani Gastelum
     a/k/a “Chapo”
                  Defendant.


      ORDER CORRECTING DOCKET AND PREVIOUSLY FILED
                       PLEADINGS



      Upon this Court's consideration of the government’s motion to correct

docket and previously filed pleadings:

      (1) The Clerk of the Court shall amend the docket changing the name of the

defendant from Pedro McLina Ramirez to Jeovani Gastelum Valensuela.

      (2) While the Clerk of the Court cannot amend all previously filed pleadings

changing the name of the defendant from Pedro McLina Ramirez to Jeovani

Gastelum Valensuela, the Court will construe previously-filed documents as

bearing the corrected name.


                                         4
      IT IS SO ORDERED.

                             /s/Terrence G. Berg_______________
                             Hon. Terrence G. Berg
                             United States District Judge

Entered: February 20, 2020




                               5
